


GENESEE & WYOMING INC.
SECOND AMENDED AND RESTATED 2004 OMNIBUS INCENTIVE PLAN


OPTION AWARD NOTICE




Grantee:
[Name]
Type of Award:
[Type]
Number of Shares:
[Number]
Exercise Price Per Share:
[Price]
Date of Grant:
[Date]
Expiration Date:
[Five Years from the Grant Date]
Anniversary Date:
[Date of First Grant for the Year of the Option]



1.    Grant of Option. This Award Notice serves to notify you that the
Compensation Committee (the “Committee”) of the Board of Directors of Genesee &
Wyoming Inc. (“G&W”) hereby grants to you, under G&W’s Second Amended and
Restated 2004 Omnibus Incentive Plan (the “Plan”), a[n] [Type] stock option (the
“Option”) to purchase, on the terms and conditions set forth in this Award
Notice and the Plan, up to the number of shares of G&W’s Class A Common Stock,
par value $.01 per share (the “Common Stock”), at the exercise price per share,
in each case, as set forth above. The Plan is incorporated herein by reference
and made a part of this Award Notice. A copy of the Plan is available on G&W’s
Intranet under Corporate Policies then Human Resources or from G&W’s Human
Resources Department upon request. You should review the terms of this Award
Notice and the Plan carefully. The capitalized terms used in this Award Notice
that are not defined herein have the meanings as defined in the Plan.
2.    Term. Unless the Option is previously terminated pursuant to the terms of
the Plan or this Award Notice, the Option will expire at the close of business
on the Expiration Date.
3.    Vesting. Subject to the terms set forth in this Award Notice and the Plan,
unless vesting is accelerated in accordance with the Plan or this Award Notice,
the Option shall vest and become exercisable ratably in three annual
installments (34%-33%-33%), on the first, second and third anniversary of the
Anniversary Date set forth above, provided you are still in the employment or
service of G&W or any Subsidiary on such vesting date.
4.    Exercise.
(a)    Method of Exercise. To the extent exercisable under Section 3, the Option
may be exercised in whole or in part, provided that the Option may not be
exercised for less than one share of Common Stock in any single transaction. The
Option shall be exercised by your giving appropriate notice of such exercise to
G&W, or its designated agent in accordance with established procedures,
specifying the number of shares of Common Stock that you elect to purchase and
the Exercise Price to be paid. Upon determining that compliance with this Award
Notice has occurred, including compliance with such reasonable requirements as
G&W may impose pursuant to the Plan or Section 12 of this Award Notice and
payment of the Exercise Price, G&W, or its designated agent, shall issue to you
a certificate for the shares of Common Stock purchased on the earliest
practicable date (as determined by G&W) thereafter, or execute an electronic
transfer if so requested.
(b)    Payment of Exercise Price. To the extent permissible under the Plan, the
Exercise Price may be paid using any one or any combination of the following
methods:
(i)    in cash or by check, with such payment accompanying your written exercise
notice;
(ii)    by delivery of shares of Common Stock already owned by you, with such
shares of Common Stock valued at their Fair Market Value on the date of the
Option exercise;
(iii)     subject to any and all limitations imposed by the Committee from time
to time (which may not be uniform), a “cashless exercise,” whereby you would
irrevocably instruct a broker or dealer to sell shares of Common Stock on your
behalf and deliver cash sale proceeds to G&W, or its designated agent, in
payment of the Exercise Price and, if applicable, direct G&W, or its designated
agent, to deliver shares of Common Stock to be issued upon such exercise of this
Option directly to such broker or dealer; or

1

--------------------------------------------------------------------------------






(iv)     any other method approved or accepted by the Committee in its sole
discretion, subject to any and all limitations imposed by the Committee from
time to time (which may not be uniform).
(c)    Withholdings. The exercise of the Option is conditioned upon your making
arrangements satisfactory to G&W for the payment to G&W, or its designated
agent, of the amount of all taxes required by any governmental authority to be
withheld and paid over by G&W to the governmental authority on account of the
exercise. The payment of such withholding taxes to G&W, or its designated agent,
may be made by one or any combination of the following methods: (i) in cash or
by check; (ii) by G&W withholding such taxes from any other compensation owed to
you by G&W or any Subsidiary; (iii) pursuant to a cashless exercise program as
contemplated in Section 4(b)(iii) above; or (iv) any other method approved or
accepted by the Committee in its sole discretion, subject, in the case of
Section 4(c)(iii) and this Section 4(c)(iv), to any and all limitations imposed
by the Committee from time to time (which may not be uniform) as contemplated in
Section 4(b)(iii) and Section 4(b)(iv) above.
5.    Effect of Death. In the event of your death prior to the complete exercise
of the Option, the remaining unvested portion of the Option shall become fully
vested and exercisable and, together with the previously vested but unexercised
portion of the Option, may be exercised in whole or in part, subject to all of
the conditions on exercise imposed by the Plan and this Award Notice, within one
year after the date of your death, but only (i) by the beneficiary designated on
your beneficiary designation form filed with G&W, or in the absence of same, by
your estate or by or on behalf of the person or persons to whom the Option
passes under your will or the laws of descent and distribution, (ii) to the
extent that the Option was not previously exercised prior to the date of your
death, and (iii) prior to the close of business on the Expiration Date of the
Option.
6.    Effect of Disability. In the event of your “Disability” prior to the
complete exercise of the Option, the remaining unvested portion of the Option
shall become fully vested and exercisable and, together with the previously
vested but unexercised portion of the Option, may be exercised in whole or in
part, subject to all of the conditions on exercise imposed by the Plan and this
Award Notice, within one year after the date of your Disability, but only: (i)
to the extent that the Option was not previously exercised prior to the date of
your Disability, and (ii) prior to the close of business on the Expiration Date
of the Option. The term “Disability” means you are permanently and totally
disabled within the meaning of Section 22(e)(3) of the Code.
7.    Effect of Other Termination.
(a)    With “Cause.” Upon your termination by G&W for Cause prior to the
complete exercise of the Option, the remaining portion of the Option, whether or
not then exercisable, shall be forfeited as of the date of such termination and
no longer be exercisable on or after such date of termination.
(b)    Without “Cause.” Upon your termination for a reason other than death,
Disability or Cause prior to the complete exercise of the Option, the remaining
portion of the Option may be exercised in whole or in part, subject to all of
the conditions on exercise imposed by the Plan and this Award Notice, within
three months after the date of such termination, but only: (i) to the extent
that the Option was vested and exercisable on the date of such termination, and
(ii) prior to the Expiration Date of the Option.
(c)    The term “Cause” means (i) your willful and continued failure to
substantially perform your duties with G&W or a Subsidiary after written
warnings identifying the lack of substantial performance are delivered to you to
specifically identify the manner in which G&W or a Subsidiary believes that you
have not substantially performed your duties, (ii) your willful engaging in
illegal conduct which is materially and demonstrably injurious to G&W or any
Subsidiary, (iii) your commission of a felony, (iv) your material breach of a
fiduciary duty owed by you to G&W or any Subsidiary, (v) your intentional
unauthorized disclosure to any person of confidential information or trade
secrets of a material nature relating to the business of G&W or any Subsidiary,
or (vi) your engaging in any conduct that G&W’s or a Subsidiary’s written rules,
regulations or policies specify as constituting grounds for discharge.

2

--------------------------------------------------------------------------------




8.    Notice of Disposition of Shares. You hereby agree that you shall promptly
notify G&W of the disposition of any of the shares of Common Stock acquired upon
exercise of the Option, including a disposition by sale, exchange, gift or
transfer of legal title, if such disposition occurs within two years from the
Date of Grant or within one year from the date that you exercise the Option and
acquire such shares of Common Stock.
9.    Nonassignability. The Option may not be sold, alienated, transferred,
assigned, encumbered or pledged in any way prior to the vesting of the Option,
whether by operation of law or otherwise, except by will or the laws of descent
and distribution. Except as otherwise provided by Section 5 of this Award
Notice, the Option is only exercisable by you during your lifetime. After
exercising the Option, the sale or other transfer of the shares of Common Stock
shall be subject to applicable laws and regulations under the Exchange Act and
the Securities Act of 1933, as amended.
10.    Limitation of Rights. You will not have any rights as a stockholder with
respect to the shares of Common Stock covered by the Option until you become the
holder of record of such shares by exercising the Option. Neither the Plan, the
granting of the Option nor this Award Notice gives you any right to remain in
the employment of G&W or any Subsidiary.
11.    Rights of G&W and Subsidiaries. This Award Notice does not affect the
right of G&W or any Subsidiary to take any corporate action whatsoever,
including without limitation its right to recapitalize, reorganize or make other
changes in its capital structure or business, merge or consolidate, issue bonds,
notes, shares of Common Stock or other securities, including preferred stock, or
options therefor, dissolve or liquidate, or sell or transfer any part of its
assets or business.
12.    Restrictions on Issuance of Shares. If at any time G&W determines that
the listing, registration or qualification of the shares covered by the Option
upon any securities exchange or under any federal, state or local law, or the
approval of any governmental agency, is necessary or advisable as a condition to
the exercise of the Option, the Option may not be exercised in whole or in part
unless and until such listing, registration, qualification or approval shall
have been effected or obtained free of any conditions not acceptable to G&W.
13.    Plan Controls. The Option is subject to all of the provisions of the
Plan, which is hereby incorporated by reference, and is further subject to all
the interpretations, amendments, rules and regulations that may from time to
time be promulgated and adopted by the Committee pursuant to the Plan. In the
event of any conflict among the provisions of the Plan and this Award Notice,
the provisions of the Plan will be controlling and determinative.
14.    Amendment. Except as otherwise provided by the Plan, G&W may only alter,
amend or terminate the Option with your consent.
15.    Governing Law. This Option grant and Award Notice shall be governed by
and construed in accordance with the laws of the State of New York, except as
superseded by applicable federal law.    
16.    Notices. All notices and other communications to G&W, or its designated
agent, required or permitted under this Award Notice shall be written, and shall
be either delivered personally or sent by registered or certified first-class
mail, postage prepaid and return receipt requested, by facsimile or
electronically. If such notice or other communication is to G&W then it should
be addressed to G&W’s office at 200 Meridian Centre, Suite 300, Rochester, New
York 14618, Attention: Equity Plan Administrator; Telephone: (585) 328-8601;
Facsimile: (585) 328-8622; Email: EquityPlanAdmin@gwrr.com. If such notice or
other communication is to G&W’s designated agent, then it should be addressed
and sent in accordance with established procedures. Each such notice and other
communication delivered personally shall be deemed to have been given when
received. Each such notice and other communication delivered by United States
mail shall be deemed to have been given when it is received, and each such
notice and other communication delivered by facsimile or electronically shall be
deemed to have been given when it is so transmitted and the appropriate
answerback is received.
17.     Language. If you have received this Award Notice or any other document
related to the Plan in a language other than English and if the translated
version bears a meaning that is different from that of the English version, the
English version will control, to the extent permitted by law.
18.    Data Privacy.  You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, the Employer, and G&W
and its Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan, to the extent
permitted by law.



3

--------------------------------------------------------------------------------




You understand that G&W and the Employer may hold certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in
G&W, details of all options or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
purpose of implementing, administering and managing the Plan (“Data”).  You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative.  You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any shares of stock
acquired upon exercise of the Option, to the extent permitted by law.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.


19.    Electronic Delivery. G&W may, in its sole discretion, decide to deliver
any documents related to the Option granted under the Plan (or related to future
options that may be granted under the Plan) by electronic means or to request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such documents by electronic delivery and, if requested, hereby agree
to participate in the Plan through an on-line or electronic system established
and maintained by G&W or another third party designated by G&W.


20.    Severability. The provisions of this Award Notice are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


21.    Effect of Breach of Certain Covenants.
(a)    In General. If you engage in the conduct described in subsection (c) of
this Section 21, then, unless the Committee determines otherwise: (i) you
immediately forfeit, effective as of the date you engage in such conduct, the
unexercised portion of the Option; and (ii) you must pay to G&W the amount of
any net after tax gain realized or payment received as a result of the exercise
of the Option within the six-month period immediately preceding the date you
engage in such conduct.
(b)    Set-Off. By accepting the Option, you consent to a deduction from any
amounts G&W or any Subsidiary owes you from time to time (including, but not
limited to, amounts owed to you as wages or other compensation, fringe benefits,
or vacation pay), to the extent of the amount that you owe G&W under subsection
(a) of this Section 21. G&W may elect to make any set-off in whole or in part.
If G&W does not recover by means of a set-off the full amount that you owe G&W,
you shall immediately pay the unpaid balance to G&W.
(c)    Conduct. You hereby agree that you will not, without the written consent
of G&W, either during your employment by or service to G&W or any Subsidiary or
thereafter, disclose to anyone or make use of any confidential information which
you acquired during your employment or service relating to any of the business
of G&W or any Subsidiary, except as such disclosure or use may be required in
connection with your work as an employee or consultant of G&W or any Subsidiary.
During your employment by or service to G&W or any Subsidiary, and for a period
of six months after the termination of such employment or service, you will not,
either as principal, agent, consultant, employee, stockholder or otherwise,
engage in any work or other activity in direct competition with G&W or any
Subsidiary. (For purposes of this Section 21, you shall not be deemed a
stockholder of any company subject to the periodic and other reporting
requirements of the Exchange Act, if your record and beneficial ownership of any
such company amount to not more than five percent of the outstanding capital
stock of any such company.) The non-competition covenant of this Section 21
applies separately in the United States and in other countries. Your breach of
the covenant of this subsection (c) shall result in the consequences described
in this Section 21.
22.    Effect of Change in Control.
(a)    Upon the occurrence of a “Change in Control” of G&W, the unvested portion
of the Option shall immediately vest as of the date of the occurrence of such
event.



4

--------------------------------------------------------------------------------






(b)    The term “Change in Control” shall be deemed to have occurred when:
 
(i)    Any “person” as defined in Section 3(a)(9) of the Exchange Act, and as
used in Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act (but excluding G&W and any Subsidiary and any
employee benefit plan sponsored or maintained by G&W or any Subsidiary
(including any trustee of such plan acting as trustee)), directly or indirectly,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), of securities of G&W representing 35% or more of the combined voting power
of G&W’s then outstanding securities (other than indirectly as a result of G&W’s
redemption of its securities); provided, however, that in no event shall a
Change in Control be deemed to have occurred under this Section 22(b)(i) so long
as (x) the combined voting power of shares beneficially owned by (A) G&W’s
executive officers (as defined in Rule 16a-1(f) under the Exchange Act) then in
office (the “Executive Officer Shares”), (B) Mortimer B. Fuller and/or Sue
Fuller and their lineal descendents (the “Founder Shares”), and (C) the shares
beneficially owned by any other members of a “group” that includes the Founder
Shares and/or a majority of the Executive Officer shares, exceeds 35% of the
combined voting power of G&W’s current outstanding securities and remains the
person or group with beneficial ownership of the largest percentage of combined
voting power of G&W’s outstanding securities and (y) G&W remains subject to the
reporting requirements of the Exchange Act; or
(ii)    The consummation of any merger or other business combination of G&W, a
sale of 51% or more of G&W’s assets, liquidation or dissolution of G&W or a
combination of the foregoing transactions (the “Transactions”) other than a
Transaction immediately following which either (x) the shareholders of G&W and
any trustee or fiduciary of any G&W employee benefit plan immediately prior to
the Transaction own at least 51% of the voting power, directly or indirectly, of
(A) the surviving corporation in any such merger or other business combination;
(B) the purchaser of or successor to G&W’s assets; (C) both the surviving
corporation and the purchaser in the event of any combination of Transactions;
or (D) the parent company owning 100% of such surviving corporation, purchaser
or both the surviving corporation and the purchaser, as the case may be ((A),
(B), (C) or (D), as applicable, the “Surviving Entity”) or (y) the Incumbent
Directors, as defined below, shall continue to serve as a majority of the board
of directors of the Surviving Entity without an agreement or understanding that
such Incumbent Directors will later surrender such majority; or
(iii)    Within any twelve-month period, the persons who were directors
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board or the board of directors of any successor to G&W, including any
Surviving Entity. For this purpose, any director who was not a director at the
beginning of such period shall be deemed to be an Incumbent Director if such
director was elected to the Board by, or on the recommendation of, or with the
approval of, at least two‑thirds of the directors who then qualified as
Incumbent Directors (so long as such director was not nominated by a person who
commenced or threatened to commence an election contest or proxy solicitation by
or on behalf of a person (other than the Board) or who has entered into an
agreement to effect a Change in Control or expressed an intention to cause such
a Change in Control).
23.    Interpretation. It is the intent of the parties hereto that the Option
qualifies for incentive stock option treatment pursuant to, and to the extent
permitted by Section 422 of the Code. All provisions hereof are intended to
have, and shall be construed to have, such meanings as are set forth in
applicable provisions of the Code and Treasury Regulations to allow the Option
to so qualify. To the extent that any portion of the Option fails to qualify for
incentive stock option treatment pursuant to Section 422 of the Code, such
non-qualifying portion of the Option shall be a Non-Qualified Stock Option.
24.    Entire Award. The Option represents a portion of an annual equity award
for [year] with an aggregate grant date fair value of $[amount of annual equity
award for options], which annual equity award is being granted in installments
in accordance with G&W’s Stock-Based Awards Policy. In the event of your death
or Disability that occurs before the grant of the final installment of such
annual equity award, the remaining portion of such annual equity award that has
not yet been granted shall be immediately paid out to you in cash (based on the
intended fair value amount corresponding to such ungranted portion), subject to
any required withholding or other taxes.







5

--------------------------------------------------------------------------------




ACKNOWLEDGEMENT
The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges that
this Award Notice and the Plan set forth the entire understanding between him
and G&W regarding the [Type] stock options granted by this Award Notice and that
this Award Notice and the Plan supersede all prior oral and written agreements
on that subject.
Dated: ________________________






    ___________________________            
[Name]


Genesee & Wyoming Inc.






By: /s/    Mary Ellen Russell
Mary Ellen Russell
Chief Human Resource Officer







6